Citation Nr: 0318038	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling, 
subsequent to January 9, 1999.  

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder, for the period prior to January 9, 
1999.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left lower extremity, currently 
rated as 10 percent disabling.  

4.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966, and February 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's increased rating claims for his service-
connected disabilities of the left leg and neck, and for post 
traumatic stress disorder.  He subsequently perfected appeals 
of these issues.  In May 1996, he testified at the RO before 
a hearing officer.  

The veteran's appeal was originally presented to the Board in 
September 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In an October 2002 rating action, the RO awarded the veteran 
an increased rating of 50 percent, effective from January 9, 
1999, for his service-connected post traumatic stress 
disorder.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  

The issues of entitlement to increased ratings for post 
traumatic stress disorder and residuals of a shell fragment 
wound to the lower left leg will the subject of this 
decision, and the issue of entitlement to a compensable 
rating for residuals of a shell fragment wound to the neck 
will be the subject of the remand to follow.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Prior to January 9, 1999, the veteran's post traumatic 
stress disorder was characterized by depressed mood, anxiety, 
chronic sleep impairment, and nightmares.  

3.  Subsequent to January 9, 1999, the veteran's post 
traumatic stress disorder is characterized by increased 
irritability, social isolation, depressed mood, nightmares, 
and alcohol abuse.  

4.  According to the competent medical evidence of record, 
the veteran's shell fragment wound to the left lower 
extremity is characterized by slight pain on exertion, full 
range of motion of the left knee and ankle, full strength of 
the left leg, and no loss of muscle mass.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's post traumatic stress disorder, for 
the period prior to January 9, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).  

2.  The criteria for a disability rating in excess of 50 
percent for the veteran's post traumatic stress disorder, for 
the period subsequent to January 9, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).  

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's residuals of a shell fragment wound 
to the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1995 
Statement of the Case, the various Supplemental Statements of 
the Case, and October 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Lake City and 
Gainesville, FL, and these records were obtained.  Medical 
records have also been obtained from the Social Security 
Administration.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

I. Increased rating - Post traumatic stress disorder

The veteran seeks an increased rating for his service-
connected post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

Effective January 9, 1999, the veteran's post traumatic 
stress disorder was rated as 50 percent disabling under 
Diagnostic Code 9411, for post traumatic stress disorder.  
This appeal originated prior to November 7, 1996, when the 
provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

Because the veteran initiated his claim prior to the changes 
in the regulatory criteria, he is entitled to evaluation of 
his increased initial rating claim under both the new and the 
old criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in June 2001, and considered his 
claim under all applicable laws and regulations in October 
2002; thus, a remand for consideration of the veteran's claim 
under the revised criteria by the agency of original 
jurisdiction is not necessary.  

Post traumatic stress disorder is evaluated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 9411.  Under 
this code, prior to the amendments of November 7, 1996, a 30 
percent rating for post traumatic stress disorder was 
warranted when there existed definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

The next higher rating of 50 percent rating was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels was so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  

A 100 percent rating was assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

As amended effective November 7, 1996, the rating criteria 
provide for a 30 percent rating where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A. Increased rating prior to January 9, 1999

Considering first the time period from the effective date of 
the claim to January 9, 1999, the evidence of record does not 
support an increased rating in excess of the veteran's 
assigned 30 percent under either the old or the new rating 
criteria.  During this time period his ability to establish 
and maintain effective or favorable relationships with people 
was not considerably impaired, and his psychoneurotic 
symptoms did not result in reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  According to the evidence of record, 
the veteran had been married for the 30+years, and has two 
sons, with whom he maintains contact.  When he was examined 
by a VA physician in June 1996, he reported constant 
nightmares, insomnia, and social isolation.  He also drank 
alcohol excessively.  No past hospitalizations for 
psychiatric treatment were reported, although he did receive 
outpatient counseling from the VA.  He was employed at that 
time as a truck driver.  Objective examination revealed him 
to be appropriately groomed and dressed, and he was 
cooperative with the examiner.  No evidence of psychosis or 
cognitive impairment was seen.  His mood was depressed, and 
his affect was labile.  The examiner described the veteran as 
competent to handle his own financial affairs.  

On VA hospitalization in January 1997, he was alert and fully 
oriented, but with a depressed mood.  Increased irritability 
and startle response, and poor sleep were also reported.  He 
reported suicidal ideation on 3 occasions over the past year, 
but had made no suicide attempts.  No homicidal ideation or 
plans were reported.  He was cooperative during his hospital 
entrance examination.  A history of heavy alcohol use was 
noted.  The veteran was hospitalized for a week, during which 
he was treated with medication and counseling, and his mood 
was "significantly improved" on discharge.  

VA outpatient treatment records from 1995 to 1999 portray the 
veteran as exhibiting definite impairment, but otherwise able 
to function independently.  The veteran had sought VA 
outpatient treatment on a regular basis from approximately 
1997 to 1999.  At all times of record, he has been described 
as alert and fully-oriented, without hallucinations or 
delusions.  No evidence of disordered thinking or thought 
content was observed.  Overall, the preponderance of the 
evidence is against a finding of considerable impairment in 
the veteran's ability to establish and maintain effective or 
favorable relationships with people and a reduction in 
efficiency levels so as to result in considerable industrial 
impairment.  Hence, a 50 percent rating under the former 
rating criteria is not warranted.  

The veteran has also failed to meet the criteria for a 50 
percent rating under the new criteria for post traumatic 
stress disorder, for the period prior to January 1999.  While 
his affect was described as depressed, it was not described 
as flattened.  Likewise, the veteran did not exhibit 
circumstantial, circumlocutory, or stereotyped speech; at all 
times of record, he has been able to converse in a logical, 
coherent manner.  He did not report frequent panic attacks.  
Regarding memory impairment and difficulty in performing 
complex tasks prior to January 1999, he was able to recall 
and describe his Vietnam experiences.  Likewise, the 
veteran's judgment was not impaired, as he had no recent 
history of legal problems, and did not take recreational 
drugs.  While the veteran experienced disturbances of mood 
and motivation prior to 1999, he was able to maintain 
employment until approximately January 1997, when he quit 
work due to physical problems with his wrists and back.  

Overall, the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's post 
traumatic stress disorder, for the period prior to January 9, 
1999.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

B. Increased rating subsequent to January 9, 1999

As has been noted above, the veteran was awarded a disability 
rating of 50 percent, effective from January 9, 1999, for his 
post traumatic stress disorder.  For the reasons to be 
discussed below, a rating in excess of 50 percent from 
January 9, 1999, to the present is not warranted.  

The veteran was again examined by VA personnel in June 1999.  
He lost several buddies in Vietnam, and he continued to feel 
guilty that he survived and they did not.  He also 
experienced recurrent thoughts and nightmares of the war, and 
as a result he tended to avoid things which remind him of 
Vietnam.  He had few friends and described himself as a 
loner, with little interest in daily activities.  Objective 
examination revealed him to be cleanly dressed and neatly 
groomed, with poor eye contact.  He was fully oriented, and 
cooperative and pleasant during the examination process.  His 
speech was normal in rate and volume, but was monotone.  
There were no auditory or visual hallucinations, delusions, 
illusions, obsessions, or phobias.  However, he reported 
occasional flashbacks.  Thought processes were coherent, 
without looseness of association or flight of ideas; 
attention, concentration, and memory were within normal 
limits.  His insight and judgment were good, his mood was 
fair, his affect was restricted, and he was nervous.  Chronic 
post traumatic stress disorder was diagnosed; a Global 
Assessment of Functioning (GAF) score of 55-60 was assigned.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 55-60 is indicative of  moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

A second VA psychiatric examination was afforded the veteran 
in June 2001.  He reported irritability, social isolation, 
poor sleep, nightmares, recurrent thoughts of Vietnam, and a 
lack of interest in most pleasurable activities.  His only 
hobby was fishing approximately once per month.  He had not 
worked since 1997, and he collected Social Security 
Disability benefits based on bilateral carpal tunnel syndrome 
and a back disability.  He generally avoided confrontation 
with others, due to the possibility of violent outbursts.  At 
one time, he was receiving outpatient psychiatric treatment 
at a local VA medical center, but he discontinued that in 
2000.  He continued to drink alcohol, but stated that his 
consumption has been reduced.  On objective examination the 
veteran was adequately dressed and groomed, and cooperative 
with the evaluation.  He was alert and fully-oriented, with 
no evidence of paranoia or hallucinations.  His speech was 
coherent, with regular rate and volume.  No homicidal or 
suicidal thoughts or plans were reported.  Concentration, 
insight, and judgment were adequate.  After examining the 
veteran and his medical history, the examiner concluded that 
his post traumatic stress disorder resulted in a moderate 
social and occupational impairment.  A GAF score of 55 was 
assigned.  

Based on the totality of the medical record, a 70 percent 
rating is not warranted under the revised criteria for the 
evaluation of psychiatric disabilities.  While the veteran 
has had some suicidal thoughts in the past, he did not show 
any such thoughts on his most recent examination.  Likewise, 
no obsessional rituals or compulsions have been noted.  His 
speech has been clear and logical at all times of record, and 
no examiner has questioned his ability to live and function 
independently, or to manage his own finances.  All VA 
examination reports and outpatient treatment records during 
this period have described him as alert and fully oriented.  
While the veteran has reported increased irritability with 
occasional outbursts, he has had no legal difficulties 
related to this impairment.  The veteran has been without 
hallucinations and/or delusions, and his personal dress and 
grooming has been adequate.  While the veteran does have 
limited personal contact with others, he has been married for 
approximately 30 years, and maintains at least some contact 
with his family and relatives.  Overall, the preponderance of 
the evidence is against an increased rating of 70 percent.  

Likewise, a 70 percent rating is not warranted under the 
prior criteria for post traumatic stress disorder.  As is 
discussed above, the veteran does not exhibit severe 
impairment in his ability to maintain effective 
relationships, or to sustain employment, as would warrant a 
70 percent rating.  He has been married for 30+ years, and 
prior to his retirement in 1997 due to physical disability, 
he was employed on a regular basis following his separation 
from service.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  According to the veteran's June 2001 VA 
psychiatric examination, his psychiatric disability results 
in moderate impairment with employment, but does not prohibit 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 50 percent for the veteran's post 
traumatic stress disorder, for the period subsequent to 
January 9, 1999.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased rating - Shell fragment wound of the left leg

The veteran seeks an increased rating for his residuals of a 
shell fragment wound of the left leg, rated as 10 percent 
disabling since 1970.  When evaluating musculoskeletal 
disabilities, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran filed his claim prior to July 3, 1997, the 
effective date for the most recent revisions in the 
regulatory criteria for evaluating muscle injuries.  See 62 
Fed. Reg. 30,235 (1997).  As is noted above, where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas, supra.  
Nevertheless, these revisions resulted in slight 
modifications and rearrangement of the criteria rather than 
significant substantive changes in the criteria that might 
affect the outcome in this case.  Compare 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5311 (1996), with 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5311 (1997).  The changes in the 
relevant rating criteria will be noted and applied as the 
evidence warrants.  In the present case, the veteran's 
service-connected disability has been examined and rated by 
the RO under both the old and new rating criteria, and is 
therefore ready for review by the Board.  

The veteran's left leg disability is currently rated as 10 
percent disabling under Diagnostic Code 5311, for impairment 
of Muscle Group XI, for muscles of the foot and leg.  Under 
the most recent version of this Code, a 30 percent evaluation 
is warranted for severe impairment, a 20 percent evaluation 
is warranted for moderately severe impairment, and a 10 
percent evaluation is warranted for moderate impairment.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2002).  

Prior to the aforementioned changes in the rating criteria, 
disabilities of the muscles of the neck were rated in a 
similar fashion.  A noncompensable evaluation was warranted 
for slight injury to Muscle Group XI (lateral and posterior 
muscles of the neck).  A 30 percent evaluation required 
severe injury, a 20 percent evaluation required moderately 
severe injury, and a 10 percent evaluation required moderate 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5311 (1996).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2002).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2002).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 
38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) (2002).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2002).  

A slight disability of the muscles is shown by a simple wound 
of the muscle without debridement, infection, or effects of 
laceration.  The history and complaints of such muscle 
injuries will include a service department record of a wound 
of slight severity or relatively brief treatment and a return 
to duty.  There should have been healing with good functional 
results and no consistent complaint of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
should include a minimal scar and slight evidence of a 
fascial defect or of atrophy or impaired tonus. There is no 
significant impairment of function and no retained metallic 
fragments.  

The type of injury associated with a moderate muscle 
disability is described as being from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include small or linear 
entrance and (if present) exit scars, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2002).  

A moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2002).  

For the reasons to be discussed below, a rating in excess of 
10 percent is not warranted for the veteran's residuals of a 
shell fragment wound to the lower left leg.  

Service medical records indicate the veteran sustained a 
shell fragment wound of the left leg in November 1965 while 
serving in Vietnam.  An open fracture of the fibula was 
diagnosed.  This injury was surgically repaired, and he had a 
normal recovery.  

More recently, the veteran's leg was examined by VA personnel 
in June 1996.  His complaints included left leg and ankle 
pain, worse with movement.  He was described as freely 
ambulatory, with a 4.5 inch flat, well-healed, surgical scar 
that was sensitive to the touch along the front of his left 
calf.  Another surgical scar, 3 inches long, well-healed, and 
sensitive to the touch, was also observed along the veteran's 
left calf.  The muscles of the left leg displayed no evidence 
of significant deformity, atrophy, or weakness, and was equal 
to the veteran's right leg.  Range of motion of the left knee 
was within normal limits, as was the strength of the left 
calf.  An X-ray of the left tibia and fibula disclosed a mild 
deformity at the mid-portion of the fibula, consistent with 
an old healed fracture.  (The veteran is in receipt of 
service connection for residuals of a fracture of the left 
fibula, rated 10 percent under Diagnostic Code 5262 for 
slight knee or ankle disability, and not at issue in the 
instant case.)

When the veteran was examined for VA hospitalization in 
January 1997, his motor strength was 5/5, and his gait was 
steady.  

Another VA orthopedic examination was afforded the veteran in 
January 1999.  He reported pain and limited mobility 
secondary to pain of the left leg.  At that time, he did not 
use a cane or other device to aid mobility.  Physical 
examination again revealed two previous incisions, one 
anterior, and one lateral, on the left fibula.  These scars 
were described as well-healed with no signs of infection.  
There was no induration or erythema and there was mildly 
decreased sensation over the incisions.  His left knee and 
ankle were stable, with full range of motion.  Peroneal 
strength was 4+/5 when compared to the right.  Pulses were 
good, with excellent capillary refill rates, and his nerves 
appeared to be intact.  In pertinent part, the diagnoses were 
shrapnel injury of the left leg with residual scar present 
and intermittent pain and mild decrease in peroneal strength 
status post shrapnel injury to the left leg, with no evidence 
of neurological deficit or loss.  Decreased strength in the 
left lower extremity due to noted.

The veteran was last examined by the VA in June 2001.  
Objective evaluation revealed full range of motion in the 
left knee and ankle, without any evidence of pain.  His scars 
of the lower left leg were well-healed, with no evidence of 
herniation of the muscle.  Deep tendon reflexes were 1+ and 
symmetrical in the lower extremities, and muscle strength was 
5/5.  No loss of sensation was noted.  Pulses were 2+ in both 
lower extremities, and sensation was intact to light touch. 
X-ray examination of the left leg revealed a well-healed 
fracture of the left fibula.  The veteran used a cane for 
ambulatory assistance, but the examiner stated the veteran 
did not need it from a stability standpoint.  

Overall, the preponderance of the evidence is against a 
rating in excess of 10 percent.  The evidence does not 
suggest the veteran's injury to Muscle Group XI, resulting 
from a shell fragment wound to the left calf, results in more 
than moderate impairment.  As is noted above, a moderately 
severe muscle injury is characterized by a loss of deep 
fascia, muscle substance, or normal firm resistance of the 
muscle.  Such has not been demonstrated in the present case.  
On neither examination has the veteran been found to have a 
loss of muscle fascia or substance, or any other indication 
of a moderately severe injury.  Likewise, the history of the 
veteran's injury does not suggest it was moderately severe; 
the veteran was not hospitalized for a prolonged period, and 
he was able to return to full duty.  The veteran had full or 
nearly full range of motion of the left knee and ankle, and 
has been able to walk without any assistance devices.  
Additionally, he has no more than mild loss of strength of 
the left leg, and no evidence of permanent nerve or tissue 
damage.  Therefore, the preponderance of the evidence is 
against a finding of moderately-severe impairment, as would 
warrant an increased rating to 20 percent.  

The Board is aware that separate disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that when a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran); 67 Fed. Reg. 49,590 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805) (July 31, 2002) (the amended rating 
criteria for scars, effective from August 30, 2002).  In this 
case, the appellant has surgical scars on his left lower leg.  
Examination and treatment reports have consistently noted 
that the scars are well healed.  Sensitivity was last noted 
in 1996, but not since.  The June 2001 VA examination report 
described these scars as non-tender.  Overall, no specific 
impairment has been directly attributed to the veteran's 
scars.  Accordingly, the preponderance of the evidence is 
against a separate disability rating for the scars on the 
appellant's left calf.  The Board notes again that the 
veteran has already been afforded a separate rating, under 
Diagnostic Code 5262, for his fracture of the fibula of the 
left leg as a result of his shell fragment wound in service.  

Also weighed by the Board were the provisions of 38 C.F.R. 
§ 4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca.  However, there is no evidence in the present case 
that there is any weakness, excess fatigability, or 
incoordination due to "flare-ups" of the service-connected 
left leg disability which would warrant increased 
compensation.  As such, an increased rating under 38 C.F.R. 
§§ 4.40, 4.45, or the holding in DeLuca is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a shell fragment wound 
to the lower left leg have themselves required no extended 
periods of hospitalization since the initiation of this 
appeal, and a June 2001 VA examination report indicated his 
left calf disability did not prohibit employment, as long as 
prolonged standing and/or heavy lifting was not required.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's residuals of 
a shell fragment wound to the left lower extremity.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a rating in excess of 30 percent, for the 
period prior to January 9, 1999, for the veteran's post 
traumatic stress disorder is denied.  

Entitlement to a rating in excess of 50 percent, for the 
period subsequent to January 9, 1999, for the veteran's post 
traumatic stress disorder is denied.  

Entitlement to a rating in excess of 10 percent for the 
veteran's residuals of a shell fragment wound to the left 
lower extremity is denied.  


REMAND

The veteran seeks a compensable rating for his service-
connected residuals of a shell fragment wound to the neck.  
Currently, this disability is rated under Diagnostic Code 
5323, for muscle injuries to the neck.  Evaluation of muscle 
injuries requires, among other findings, determinations of 
muscle strength loss, fascial defect, atrophy, and/or tissue 
loss, if any of the above are present.  See 38 C.F.R. 
§§ 4.55, 4.56 (2002).  However, such findings have not been 
made in the present case.  Where the medical findings are 
inadequate for ratings purposes, a remand is required in 
order to complete the evidentiary record.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran should be scheduled for a 
VA orthopedic examination for evaluation 
of his residuals of a shell fragment 
wound to the neck.  The examiner should 
review the claims file prior to his/her 
examination of the veteran, including the 
report of examination created in June 
2001, which noted discomfort in the upper 
left cervical spine areas in the 
paraspinal musculature.  After examining 
the veteran and reviewing his medical 
history, the examiner should describe all 
impairment resulting from the veteran's 
shell fragment wound to the neck.  Such 
findings must include any loss of muscle 
strength, muscle tissue, of muscle 
fascia, any atrophy, and/or any nerve 
damage.  Range of motion studies for the 
veteran's cervical spine should also be 
performed.  In testing range of motion, 
the examiner should note if the veteran 
has any additional limitation of motion 
due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The medical 
basis for all opinions expressed should 
be provided.  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2002).  

3.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
claim in light of the additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

